DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 5-7, 9-11, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by SKOTHEIM et al. (US Pub No. 2020/0334895).
Claim 1, SKOTHEIM discloses a method comprising: obtaining, via one or more image capturing devices (See Abstract, and par [0060] “one or more image capturing devices as applied a method and system for generating three-dimensional image of an object”), image data associated with a first object (par [0059-0060, 0083-0085, 0097] “image data associated with a first object by each set of image data can be used to compute a respective input point cloud that specifies the three-dimensional coordinates of points on the object surface and their intensities and information in each point cloud can then be combined or merged in such a way as to provide a single output point cloud, from which a 3D image of the object can be rendered”); generating, based on the image data, one or more point clouds associated with the first object (par [0059-0060, 0083-0085, 0097] “ the information in each point cloud can then be combined or merged in such a way as to provide a single output point cloud, from which a 3D image of the object can be rendered of the image data may be obtained using one of several technique for obtaining 3D images of an object”); for one or more contours of the first object: determining, based on the one or more point clouds, at least one of position information and angle information for a contour of the first object (par [0087, 0097] “ the relative positions of the camera and projector (these relative positions being determined straightforwardly using a standard calibration measurement), the images captured at the camera can be processed in order to determine that are projected onto the object when capturing the respective images in the first sequence of images”); dynamically rendering, based on the position information or angle information, a three-dimensional representation of the first object (par [0087, 0097]); and using a plurality of projection devices to output for display the three-dimensional representation of the first object (par [0083-0087, 0097] “of projection devices to output for display the three-dimensional representation of the first object which applied by  technique in which a sequence of sinusoidally modulated intensity patterns is projected onto the object, with each pattern being phase shifted with respect to the previous one. A 2D image of the illuminated object is captured each time the intensity pattern is changed”), wherein the three-dimensional representation is aligned with and projected onto the first object (par [0083-0087, 0097] “disclosed a technique in which a sequence of sinusoidally modulated intensity patterns is projected onto the object, with each pattern being phase shifted with respect to: for example, to compute the phase at each point, and in turn use this to obtain depth information about the object.  The data is output as a 2D array, in which each element maps to a respective one of the pixels of the camera, and defines the 3D spatial coordinates of a point as seen in that pixel”).
Claim 2, 11, 19, SKOTHEIM further discloses the method of claim 1, further comprising: using the one or more point clouds to generate a two-dimensional representation of a tracking space comprising the first object (par [0004, 0097]).

Claim 6, 15, SKOTHEIM further discloses the method of claim 1, wherein determining at least one of position information or angle information for the contour of the first object further comprises: monitoring, via the one or more image capturing devices and during a first time period, the position information or the angle information for the contour of the first object (par [0059-0061, 0066, 0068]). 
Claim 7, 16, SKOTHEIM further discloses the method of claim 1, wherein the three-dimensional representation of the first object comprises a footwear design (See Abstract, and par [0037, 0059] “the first object comprises a footwear design wherein the output point cloud defines the three-dimensional coordinates of points on the surface of the object and an intensity value at each point”).
Claim 9, SKOTHEIM further discloses the method of claim 1, wherein outputting for display the three-dimensional representation of the first object, further comprises: outputting for display, via the plurality of projection devices and onto the first object, one or more surface regions associated with the three-dimensional representation of the first object (par [0002, 0037, 0059]). 
Claim 10, the claim is rejected for the same reasons as set forth in claim 1.
Claim 18, the claim is rejected for the same reasons as set forth in claim 1.
Allowable Subject Matter
Claims 3-4, 8, 12-13, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanzawa et al. (US Pub No. 2020/0160542) discloses systems and methods for registering 3D data with 2D image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/               Primary Examiner, Art Unit 2646